 


114 HR 1085 IH: To repeal the Prevention and Public Health Fund.
U.S. House of Representatives
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1085 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2015 
Mr. Pitts introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To repeal the Prevention and Public Health Fund. 
 
 
1.Repealing Prevention and Public Health Fund
(a)In generalSection 4002 of the Patient Protection and Affordable Care Act (42 U.S.C. 300u–11) is repealed. (b)Rescission of unobligated fundsOf the funds made available by such section 4002, the unobligated balance is rescinded.
(c)Notice of Rescission of Unobligated FundsNot later than 10 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall post on the public website of the Department of Health and Human Services a notice of— (1)the rescission, pursuant to subsection (b), of the unobligated balance of funds made available by such section 4002; and
(2)the amount of such funds so rescinded.   